On Petition for a Rehearing.
Elliott, J.
The argument of appellee’s counsel has received careful attention, but we are not able to find any valid reason for departing from our former opinion.
Courts take judicial notice of the time of holding elections for Governor, and they take notice, therefore, that the last election for that office, prior to the return of the indictment against the appellee, was held in November, 1884. As this fact is judicially noticed, the designation of the date of the election in the indictment as November 4th, 1886, is a mistake apparent on the face of the pleading, and we must disregard the erroneous designation of the date and act *50upon what wo judicially know was the actual date, and the date which the grand jurors meant to state in the indictment. The mistake is evident upon an inspection of the pleading, and, as said in the former opinion, when the whole indictment is considered, it is obvious that the most that can be justly affirmed is that the time is imperfectly stated. State v. Little, 6 Blackf. 267.
Filed Oct. 13, 1888.
The indictment charges that the appellee “ did then and there unlawfully, wilfully, purposely and feloniously vote more than once upon said day at said election for the officers aforesaid, by then and there unlawfully, wilfully, purposely and feloniously handing to Alexander K. Branham, the inspector of said election at the precinct aforesaid, two separate and distinct ballots at the same time and place, then and thereby intending to and indicating his vote for the officers aforesaid, which said ballots and votes were then and there accepted and placed in the ballot-box by said inspector.”
The indictment shows that two votes were feloniously cast and were accepted, and this was a palpable violation of the law.
The law intends that a voter shall cast one vote, and no-more. If he corruptly and purposely casts two ballots, he illegally votes twice. It is immaterial how he executes his corrupt purpose,• if he does vote twice, he is guilty of a crime. The question is not as to the means he used to effect his corrupt purpose, but whether he did effect it, for, if he did effect it-, he illegally voted twice, and should be punished.
The question here is not one of evidence, but of pleading,, and the motion to quash concedes the truth of the facts alleged, as does a demurrer in a civil action; therefore the only thing for us to do is to apply the law to the admitted facts. This we do by holding that, as the appellee corruptly intended to vote twice, and as he accomplished this purpose by feloniously depositing two ballots, he violated the law, and must pay the penalty.
Petition overruled.